Gray, C. J.
The clerk, and not the chairman, of the county commissioners, was the proper officer to make records of their doings and to attest copies thereof. The memorandum of their action, not being the original record, nor certified by their clerk, nor proved by the oath of any one who had examined the original to be a true copy, was wrongly admitted in evidence, Gen. Sts. c. 17, § 27; c. 121, §§ 6, 13. New Marlborough v. County Commissioners, 9 Met. 423, 430. Ellis v. County Commissioners, 2 Gray, 370, 374. Chamberlin v. Ball, 15 Gray, 352. Greene v. Durfee 6 Cush. 362. The defect cannot be supplied in this court by a copy certified by the clerk, because nothing is brought up by the appeal but the questions of law appearing on the record; the case remains in the court below. Gen. Sts. c. 115, § 12. There being no competent evidence before us of the alleged action of the county commissioners, we cannot judicially pass upon its validity or effect.

Verdict set aside.